UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2251



NATHANIEL L. CURTIS,

                                              Plaintiff - Appellant,

          versus


MONTGOMERY COUNTY PUBLIC SCHOOLS, Officially
known   as:   Montgomery   County   Board   of
Education; THERASSE GILES; MARLA LEVINE; PAULA
GORDON; ROCHELLE KRAUS; DR. STAN SCHAUB;
ELIZABETH L. ARONS, ED.D; DONALD KOPP; LARRY
A. BOWERS; ROBERT H. HACKER; ROBERT S.
SHAFFNER;   MONTGOMERY    COUNTY    BOARD   OF
EDUCATION; MONTGOMERY COUNTY, MARYLAND,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
00-2687-PJM; CA-01-860-PJM)


Submitted:   July 16, 2007                 Decided:   July 24, 2007


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ralph T. Byrd, Laytonsville, Maryland, for Appellant. Charles W.
Thompson, Jr., County Attorney, Marc P. Hansen, Deputy County
Attorney, Patricia P. Via, Principal Counsel for Litigation, Sharon
V. Burrell, Principal Counsel for       Self-Insurance   Appeals,
Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                               -2-
PER CURIAM:

     A permanent employee of the Montgomery County Public Schools

asserts that the Montgomery County Board of Education violated his

Fourteenth Amendment right to due process by firing him without

adequate pre-dismissal notice.           The district court rejected this

claim, granting summary judgment to the Board of Education.                   We

affirm.



                                        I.

     In 1997, Nathaniel Curtis began working as an instructional

assistant   at   Brown    Station      Elementary    School.        Through   his

employment, Curtis participated in a mentoring program.                    After

Curtis invited his mentees to his house and had individual lunches

with them, Principal Paula Gordon met with Curtis to discuss

parental concerns, and issued written guidelines for the mentoring

program.      Two   teachers    who    worked     with    Curtis    subsequently

expressed     concern    to   Gordon     that    Curtis    had     an   unhealthy

relationship with some of his mentees.

     Gordon sought advice from her supervisor, who referred the

case to the personnel department.               In a letter dated April 16,

1999, Dr. Elizabeth Arons, Director of Personnel Services, notified

Curtis that he was being placed on administrative leave with

salary, pending an investigation into allegations of inappropriate

conduct with students.        After notifying Curtis of his suspension


                                       -3-
with pay, the Board of Education then contacted the police and

initiated its own internal investigation. During the course of the

Board’s investigation, Curtis was given an opportunity to meet in

person with investigators to respond to the allegations against

him, and to respond to written questions about his conduct.              He met

with investigators for, in his own words, “well over an hour on

Tuesday, April 20” to discuss the charges against him, and he sent

the Board detailed written responses to questions on April 30.

     Based    on   the    internal      investigation,   Rochelle     Kraus   (a

staffing specialist) recommended that Curtis be dismissed. Various

members of the personnel department agreed, and after reviewing the

entire file, Larry A. Bowers, the Acting Deputy Superintendent of

Schools, notified Curtis of his dismissal by letter dated May 26,

1999.

     The Board provided Curtis with an extensive post-termination

process.    The May 26 letter explained that Curtis could appeal the

decision through a contractually agreed upon grievance procedure,

and informed Curtis where he could find information about the

process.     Upon receipt of the May 26 letter, Curtis filed a

grievance with the Board of Education.                Two separate hearing

officers,    Robert      Hacker   and    Robert   Shaffner,   heard   Curtis’s

grievance pursuant to the administrative process. They both upheld

the Board’s decision to discharge Curtis.            Curtis failed to pursue

an available third level of this administrative process.


                                        -4-
     Curtis filed two civil actions against the Montgomery County

Board of Education and various individual defendants, which the

United    States    District    Court    for    the    District    of    Maryland

consolidated    and    stayed    pending      the   outcome   of   state       court

litigation.        The district court then granted the defendants’

motions for summary judgment.            With respect to the lone issue

Curtis raises on appeal, the district court concluded that Curtis

was given adequate notice and an opportunity to be heard before he

was fired.



                                        II.

     The parties agree that Curtis held a property interest in his

continued employment with the school system, which could only be

deprived     “pursuant   to     constitutionally       adequate    procedures.”

Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 541 (1985).

The only issue before us is whether Curtis received sufficient

notice before he was dismissed on May 26, 1999.                Curtis concedes

that he had notice of the serious allegations against him, but

asserts that he was not given notice of the possible consequences

of the investigation.     We hold that he was provided with all of the

notice he was due.

     In    Loudermill,    the     Supreme      Court    explained       that     the

Constitution requires that an employee be given “notice and an

opportunity to respond” before being dismissed.               Id. at 546.       This


                                        -5-
pre-termination process, the Court explained, need only provide “an

initial check against mistaken decisions,” when, as in this case,

it is followed by a full post-termination hearing.   Id. at 545.

     Curtis does not dispute that before his dismissal he was

notified of the charges against him and provided an opportunity to

present his side of the story both in a meeting and in writing.

Curtis contends that this pre-termination process was nevertheless

insufficient because he was not given formal notice that his

dismissal was a possible outcome of the Board’s investigation.

Curtis points to the Loudermill Court’s statements that the pre-

termination process should determine “whether there are reasonable

grounds to believe that the charges against the employee are true

and support the proposed action,” and that due process requires

“[t]he opportunity to present reasons . . . why proposed action

should not be taken,” id. at 545-46.

     Loudermill, however, does not make detailed pre-termination

notice of the possible range of proposed disciplinary actions a

formal requirement of due process.   In fact, the Loudermill Court

articulated the precise process due before dismissal: “The tenured

public employee is entitled to oral or written notice of the

charges against him, an explanation of the employer’s evidence, and

an opportunity to present his side of the story.”       Id. at 546

(emphasis added).   This list was meant to be exhaustive.   As the

Court explained, “[t]o require more than this prior to termination


                               -6-
would intrude to an unwarranted extent on the government’s interest

in quickly removing an unsatisfactory employee.”                          Id.    Neither

Loudermill nor any other case from the Supreme Court makes detailed

notice of the possible disciplinary actions a formal requirement of

pre-dismissal process.

       Curtis relies heavily on a First Circuit case, Cotnoir v.

Univ. of Me. Sys., 35 F.3d 6, 11-12 (1st Cir. 1994), the only case

from       the   courts    of    appeals   to    find    a   pre-dismissal       process

insufficient         for   not    notifying     the     employee     of   the   proposed

termination.*         Cotnoir, however, presents a remarkably different

situation from the case at hand.                   In that case, the dismissed

employee,        a   college     professor,      was    given   an    opportunity    to

participate in an investigation concerning a student’s improper

conduct.         He was given no reason to believe that he himself could

be dismissed from his job as a result of the investigation, and so

lacked a meaningful opportunity to be heard.




       *
      This circuit has never held a pre-dismissal process
inadequate for failing to provide precise notice of the proposed
cause of action. Cf. Gray v. Laws, 51 F.3d 426, 438 (4th Cir.
1995) (finding that a public employee who was given notice of a
proposed deprivation and an opportunity to respond “received far
more pre-termination process than is constitutionally required”);
Hanton v. Gilbert, 36 F.3d 4, 7 (4th Cir. 1994) (quoting
Loudermill, 470 U.S. at 546, for the point that prior to
termination, “‘the tenured public employee is entitled to oral or
written notice of the charges against him, an explanation of the
employer’s evidence, and an opportunity to present his side of the
story’”); Garraghty v. Jordan, 830 F.2d 1295, 1300 (4th Cir. 1987)
(same).

                                           -7-
     In the case at hand, in contrast, the Board notified Curtis in

writing   on   April   16,   1999,     before   beginning   its   internal

investigation, that he was being suspended with pay pending the

outcome of the investigation.        This warning to Curtis -- that he

was the subject of the investigation, that the allegations against

him were serious, and that he was being placed on indefinite

suspension -- should have made him well aware of the possible

consequences of the investigation.          After receiving the letter,

Curtis engaged meaningfully in the pre-dismissal process provided

him, responding to the charges against him both in person and in a

formal written statement. In so doing, Curtis demonstrated that he

was on notice of the serious possible consequences of the Board’s

investigation.   In sum, Curtis received all of the pre-deprivation

process he was due.



                                     III.

     For the foregoing reasons, we affirm.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid in the decisional process.

                                                                  AFFIRMED




                                     -8-